         

EXHIBIT 10.24
AMENDMENT No. 2 TO THE
CASTLE BRANDS INC.
2003 STOCK INCENTIVE PLAN
     THIS AMENDMENT No. 2 (the “Amendment”), is made as of this 21st day of
January, 2009 to the Castle Brands Inc. (the “Corporation”) 2003 Stock Incentive
Plan (the “Plan”).
     WHEREAS, the Corporation did establish the Plan, effective as of August 8,
2003 and as amended February 17, 2004; and
     WHEREAS, on October 28, 2008, the Board of Directors of the Corporation
adopted resolutions to amend the Plan, pursuant to Section 10 thereof and
subject to approval by the stockholders of the Corporation, to increase the
number of shares available to be granted thereunder from two million to
12 million and to establish the maximum number of shares issuable to any one
individual in any particular year; and
     WHEREAS, on January 21, 2009, the stockholders of the Corporation approved
the amendments to the Plan.
     NOW, THEREFORE, as of the date of this Amendment, the Plan shall be, and
hereby is, amended as follows:
     1. Section 4.1 of the Plan is amended and restated in its entirety to read
as follows:
     “4.1 The total number of shares of Stock reserved and available for
distribution under the Plan shall be 12,000,000. The shares of Stock hereunder
may consist of authorized but unissued shares or treasury shares. The maximum
number of shares of Stock issuable under the Plan to any one individual in a
calendar year shall not exceed 2,500,000 Shares. Shares of Stock reserved and
available for distribution under the Plan shall be subject to further adjustment
as provided below.”
     2. In all other respects, the Plan shall remain unchanged by the Amendment.
     IN WITNESS WHEREOF, the Company has caused this Amendment to be executed as
of the day and year first written above.

            CASTLE BRANDS INC.
      By:   /s/ Mark Andrews         Name:   Mark Andrews        Title:  
Chairman     

1